SENTENCIA
La peticionaria Ileana Santín González acude ante este Tribunal en revisión de una resolución, emitida en reconside-ración, por el Tribunal Superior de Puerto Rico, Sala de Ba-yamón, (1) mediante la cual se dejó sin efecto una orden que *891traslada a la Sala de San Juan del Tribunal Superior una demanda de alimentos que ella había presentado contra su esposo Enrique Grau Pelegrí en la Sala de Bayamón.(2)
Surge de la solicitud de certiorari presentada y de sus anejos, que al momento de presentarse la demanda de ali-mentos por la peticionaria, ésta residía con sus dos (2) hijos menores de edad en Guaynabo, Puerto Rico; esto es, en ju-risdicción de la Sala de Bayamón del Tribunal Superior. Igualmente surge del recurso presentado que, debido princi-palmente a la inexplicable tardanza Con que el tribunal de instancia ha manejado la referida demanda, la peticionaria se vio obligada a desalojar la casa en donde residía y a mu-darse a la jurisdicción de la Sala de San Juan del Tribunal Superior, hecho que acreditó debidamente —mediante decla-ración jurada— ante el tribunal de instancia.
Conforme a las disposiciones de la Regla 3.4 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, los pleitos de reclamación de salarios y alimentos deberán tramitarse en la sección o sala correspondiente a la residencia del demandante. A pe-sar de que para propósitos de determinar la competencia de un tribunal, de ordinario se toma en consideración la resi-dencia al momento de iniciarse el pleito, Rodríguez Cintrón v. Tribunal Superior, 104 D.P.R. 31, 34 (1975), bajo los he-chos específicos de este caso, y a manera de excepción, pro-cedía el traslado de la reclamación de alimentos pendiente ante la Sala de Bayamón a la de San Juan. Después de todo, en casos de alimentos de menores “[el] interés público no puede ser otro que el de proveer para la litigación de estas acciones el foro más conveniente al bienestar de los menores desde el punto de vista de la rapidez y la economía en el trámite”. Guadalupe Viera v. Morell, 115 D.P.R. 4, 10 (1983).
*892Al estar estos casos revestidos de un alto interés público, la Sala de San Juan deberá tramitar, con carácter preferente, la reclamación de alimentos en controversia. Véanse: Martínez v. Rivera Hernández, 116 D.P.R. 164 (1985); Rodríguez Avilés v. Rodríguez Beruff, 117 D.P.R. 616 (1986).
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado señor Rebollo López emitió opinión concurrente. El Juez Asociado señor Ortiz no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General
—O—

(1) Hon. Juez Ronaldo Rodríguez Osorio.


(2) Consolidada dicha demanda de alimentos con una demanda de divorcio posteriormente presentada por el esposo dé la peticionaria, el recurrido Enrique Grau Pelegrí.